ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of -                                 )
                                            )
Cooper/Ports America, LLC                   ) ASBCA No.         61461
                                            )
Under Contract No.    HTC711-15-D-R036      )

APPEARANCES FOR THE APPELLANT:                 W. Barron A. Avery, Esq.
                                               Katherine L. McKnight, Esq.
                                               William T. DeVinney, Esq.
                                                 Baker & Hostetler LLP
                                                 Washington, DC

APPEARANCES FOR THE GOVERNMENT:                Jeffrey P. Hildebrant, Esq.
                                                Air Force Deputy Chief Trial Attorney
                                               Caryl A. Potter, Esq.
                                               Lt Col Sondra Bell Nensala, USAF
                                               Lawrence M. Anderson, Esq.
                                               Danielle A. Runyan, Esq.
                                                Trial Attorneys

                               ORDER OF DISMISSAL

      The appeal has been withdrawn. Accordingly, it is dismissed from the Board’s
docket with prejudice.

      Dated: August 12, 2020



                                             JAMES R. SWEET
                                             Administrative Judge
                                             Armed Services Board
                                             of Contract Appeals
      I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 61461, Appeal of Cooper/Ports
America, LLC, rendered in conformance with the Board’s Charter.

      Dated: August 12, 2020




                                                PAULLA K. GATES-LEWIS
                                                Recorder, Armed Services
                                                Board of Contract Appeals




                                            2